Citation Nr: 1432566	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  06-37 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a foot condition, to include pes planus.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a right knee disability with radiculopathy.  

3.  Entitlement to service connection for a right upper extremity neurological disability.  

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial evaluation higher than 70 percent for major depressive disorder.  

7.  Entitlement to a rating higher than 40 percent for chronic lumbosacral strain.  

8.  Entitlement to a rating higher than 10 percent for chondromalacia, left patella.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to February 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2006 and October 2006 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing at the RO in June 2007.  A transcript of the hearing is of record.  

The Board remanded the appeal in November 2010, September 2011, and May
2013.  

In October 2013, the Board remanded the case again because the June 2013 VA examiner failed to comply with the Board's directive with respect to an etiological opinion as to service connection for a right upper extremity neurological disability and for a cervical spine disability.  The January 2014 addendum opinion from the examiner again fails to comply with the Board's directive.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board errs as a matter of law when it fails to ensure compliance with remand orders.  Id.

In an October 2013 rating decision, service connection was granted for major depressive disorder and an initial 70 percent rating was assigned.  Service connection was denied for PTSD.  The claims to reopen service connection claims for a foot condition and a right knee disability were denied.  Higher evaluations were denied for service-connected chronic lumbosacral strain and chondromalacia of the left patella.  The Board construes the Veteran's correspondence in April 2014 and May 2014 as a Notice of Disagreement with the issues addressed in the October 2013 rating decision.  A statement of the case has not been issued.  

In its October 2013 remand, the Board referred the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ).  In view of the initial 70 percent rating assigned following the grant of service connection for major depressive disorder in the October 2013 rating decision, the Board assumes jurisdiction of the issue of entitlement to a TDIU.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In October 2013, the Board remanded the case because the June 2013 VA examiner failed to comply with the Board's directive with respect to an etiological opinion regarding service connection.  On remand, the examiner was directed to diagnose all cervical spine and right upper extremity pathology if any is present, "specifically ruling in or excluding a diagnosis of C3-C6 herniated nucleus pulpous causing mild canal stenosis and an upper extremity neurologic condition."  

The January 2014 addendum opinion makes no reference to a diagnosis of C3-C6 herniated nucleus pulpous causing mild canal stenosis and an upper extremity neurologic condition.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board errs as a matter of law when it fails to ensure compliance with remand orders.  Id.

Adjudication of the service connection claims could impact the TDIU claim.  As the service connection claims are inextricably intertwined with the TDIU claim being remanded, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

The record reflects the Veteran filed a Notice of Disagreement with the denial of reopening claims for a foot condition and a right knee disability with radiculopathy; the denial of service connection for PTSD; the initial 70 percent evaluation assigned for major depressive disorder; and a rating higher than 40 percent for chronic lumbosacral strain and a rating higher than 10 percent for chondromalacia, left patella.  A statement of the case pertaining to these issues is not associated with the record.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Although the October 2013 rating decision reflects that service connection for major depressive disorder was granted and an initial 70 percent rating was assigned, the 70 percent rating is not reflected in the "SUBJECT TO COMPENSATION" section or the "COMBINED EVALUATION FOR COMPESNATION" section.  Rather, "ANXIETY, DEPRESSION," is reflected in the "DISABILITIES CONSIDERED FOR PENSION PURPOSES ONLY" section.  The AOJ is to take corrective action with respect to that portion of the October 2013 rating decision pertaining to major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional, other than the examiner who conducted the June 2013 VA examination and provided the January 2014 addendum opinion.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to diagnose all cervical spine and right upper extremity pathology if any is present, specifically ruling in or excluding a diagnosis of C3-C6 herniated nucleus pulpous causing mild canal stenosis and an upper extremity neurological condition.  

Then, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition:

(A) had its onset in service or within one year of separation; or

(B) is related to the Veteran s period of military service including an in service motor vehicle accident; or

(C) was caused by any service connected
Disability; or

(D) is aggravated by any service-connected disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Issue a statement of the case with respect to the denial of reopening claims for a foot condition and a right knee disability with radiculopathy; the denial of service connection of PTSD; the initial 70 percent evaluation assigned for major depressive disorder; a rating higher than 40 percent for chronic lumbosacral strain; and a rating higher than 10 percent for chondromalacia, left patella; to include notification of the need to timely file a Substantive Appeal to perfect the appeal on the issues.  

3.  Take appropriate corrective action with respect to that portion of the October 2013 rating decision pertaining to major depressive disorder.  

4.  Finally, adjudicate the issue of entitlement to a TDIU and readjudicate the appeal.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

